08-5781-ag
         Ibrahim v. Holder
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A090 347 426
                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 26 th day of March, two thousand ten.
 5
 6       PRESENT:
 7                 ROSEMARY S. POOLER,
 8                 REENA RAGGI,
 9                 DEBRA ANN LIVINGSTON,
10                              Circuit Judges.
11       _______________________________________
12
13       JOYCE SUSININGSIH IBRAHIM,
14                Petitioner,
15
16                           v.                                 08-5781-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., 1 U.S. ATTORNEY
19       GENERAL,
20                Respondent.
21       _______________________________________
22       FOR PETITIONER:         H. Raymond Fasano, New York, New
23                               York.
24
25       FOR RESPONDENT:                   Tony West, Assistant Attorney
26                                         General, Linda S. Wernery, Assistant
27                                         Director, Trish Maskew, Attorney,
28                                         Office of Immigration Litigation,
29                                         Civil Division, United States
30                                         Department of Justice, Washington,
31                                         D.C.


                       1
                   Pursuant to Federal Rule of Appellate Procedure
             43(c)(2), Attorney General Eric H. Holder Jr. is
             automatically substituted for former Attorney General
             Michael B. Mukasey as respondent in this case.
1        UPON DUE CONSIDERATION of this petition for review of a

2    decision of the Board of Immigration Appeals (“BIA”), it is

3    hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

4    review is DENIED.

5        Petitioner Joyce Susiningsih Ibrahim, a native and

6    citizen of Indonesia, seeks review of an October 30, 2008

7    order of the BIA affirming the July 30, 2007 decision of

8    Immigration Judge (“IJ”) Sandy Hom, denying her application

9    for asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).     In re Joyce Susiningsih

11   Ibrahim, No. A090 347 426 (B.I.A. Oct. 30, 2008), aff’g No.

12   A090 347 426 (Immig. Ct. N.Y. City Jul. 30, 2007).       We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history of the case.

15       When the BIA does not expressly “adopt” the IJ’s

16   decision, but its brief opinion closely tracks the IJ’s

17   reasoning, we may consider both the IJ’s and the BIA’s

18   opinions “for the sake of completeness.”     Zaman v. Mukasey,

19   514 F.3d 233, 237 (2d Cir. 2008).     We review the agency’s

20   factual findings under the substantial evidence standard.

21   See, e.g., Manzur v. U.S. Dep’t of Homeland Sec., 494 F.3d

22   281, 289 (2d Cir. 2007).   We review de novo questions of law

23   and the application of law to undisputed fact.     See

                                   2
1    Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

2        We find that the record supports the agency’s

3    determination that Ibrahim failed to demonstrate that she

4    suffered past persecution or that she has a well-founded

5    fear of future persecution.     Ibrahim argues that, viewed

6    cumulatively, the incidents of mistreatment she endured rise

7    to the level of persecution.     Despite this argument, we

8    cannot find that the agency erred in reaching the opposite

9    conclusion.     See Ivanishvili v. U.S. Dep’t of Justice, 433

10   F.3d 332, 341 (2d Cir. 2006).       Absent a showing of past

11   persecution, Ibrahim was not entitled to any presumption of

12   a well-founded fear of future persecution.       See 8 C.F.R.

13   § 1208.13(b).     Moreover, the agency’s analysis of her

14   pattern or practice claim was proper.       See Matter of A-M-,

15   23 I. & N. Dec. 737, 741 (BIA 2005); Mufied v. Mukasey, 508

16   F.3d 88, 93 (2d Cir. 2007). 2   The agency also properly

17   concluded that Ibrahim failed to demonstrate that it would

18   be unreasonable for her to relocate to another part of

19   Indonesia.    See 8 C.F.R. § 1208.13(b)(2)(ii).



            2
             In Mufied, we granted the petition for review where
       the BIA failed to consider the petitioner’s pattern or
       practice claim. 508 F.3d at 93. Here, by contrast, the
       agency considered Ibrahim’s claim and properly rejected
       it.

                                     3
1        Because Ibrahim was unable to show the well-founded

2    fear of persecution needed to make out an asylum claim, she

3    was necessarily unable to meet the higher standard required

4    to succeed on her claim for withholding of removal where

5    such claim rested on the same factual predicate.   See 8

6    U.S.C. § 1231(b)(1)(A); Paul v. Gonzales, 444 F.3d 148, 156

7    (2d Cir. 2006); Wu Biao Chen v. INS, 344 F.3d 272, 275 (2d

8    Cir. 2003).

9        Finally, because Ibrahim failed to challenge the

10   agency’s denial of her CAT claim in her brief to this Court,

11   we deem any such argument waived.   See Yueqing Zhang v.

12   Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).

13       For the foregoing reasons, the petition for review is

14   DENIED.   As we have completed our review, the pending motion

15   for a stay of removal in this petition is DISMISSED as moot.

16                               FOR THE COURT:
17                               Catherine O’Hagan Wolfe, Clerk
18
19
20




                                   4